IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM R. TRICE,                       §
                                        § No. 71, 2017
       Defendant Below,                 §
       Appellant,                       § Court Below—Superior Court
                                        § of the State of Delaware
       v.                               §
                                        § Cr. ID No. 1011016705 (S)
STATE OF DELAWARE,                      §
                                        §
       Plaintiff Below,                 §
       Appellee.
                          Submitted: September 25, 2017
                          Decided:   October 2, 2017

                                     ORDER

      This 2nd day of October 2017, it appears to the Court that, on September 7,

2017, the Chief Deputy Clerk issued a notice directing the appellant to show cause

why this appeal should not be dismissed for his failure to file an opening brief and

appendix in this matter on or before the August 29, 2017 deadline. The appellant

has not responded to the notice to show cause within the required ten-day period and

therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice